COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00394-CV


ISABELLA P. CHANCELLOR                                                APPELLANT

                                         V.

JPMORGAN CHASE BANK, N.A.,                                            APPELLEES
JPMORGAN CHASE & CO., DAVID
MUNSON, DEBORAH POINTER,
AND WENDY BOOTS


                                     ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      Appellant filed a notice of appeal from the trial court=s July 27, 2010 “Final

Order Of Dismissal Without Prejudice.”        The trial court subsequently granted

appellant=s motion to reinstate on November 1, 2010, while it still had plenary

jurisdiction over the case. See Tex. R. Civ. P. 165a(3).


      1
       See Tex. R. App. P. 47.4.
      On November 3, 2010, we informed the parties that it appeared the trial

court=s granting of appellant’s motion to reinstate rendered this appeal moot and

that the appeal would be dismissed as moot unless, on or before Monday,

November 15, 2010, appellant filed a response showing grounds for continuing

the appeal. Appellant responded, agreeing that the appeal should be dismissed

as moot.

      Accordingly, on this court=s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 43.2(f).

                                                 PER CURIAM



PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: November 18, 2010




                                   2